Citation Nr: 1815248	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-50 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to a compensable rating for residuals of fractured left tibia and fibula.

5.  Entitlement to total disability based on individual unemployability (TDIU) prior to July 9, 2012. 


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Coast Guard from August 1979 to June 1985.  The Veteran passed away in January 2018.

These matters come before the Board of Veterans' Appeals (Board) from August 2008, August 2012, and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These issues were previously before the Board in February 2016.  In that decision, the Board provided staged ratings for a lumbar spine disability, denied increased staged ratings for radiculopathy of the lower extremities, and granted entitlement to TDIU from July 9, 2012.  The decision also included remand of the issues of entitlement to service connection for bilateral knee disabilities, bilateral hip disabilities, and a left foot disability, as well as for an increased rating for residuals of a fractured tibia and fibula.  These issues were remanded for issuance of a Statement of the Case.  The claim of entitlement to extraschedular TDIU prior to July 9, 2012 was remanded for review by VA's Compensation Service Director. 


FINDING OF FACT

In January 2018, VA was notified that the Veteran had died.  A February 2018 SSA inquiry showed that the Veteran died in January 2018.

The Board notes that in an August 2014 notice of disagreement, the Veteran also expressed disagreement with the ratings assigned for his service-connected mood disorder, right foot disability, and erectile dysfunction.  However, in January 2016, the Veteran's then-representative withdrew his appeal for these claims.  This information was also contained in the February 2016 Board decision and remand.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. §  7104 (a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claims brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. §  5121A; 38 C.F.R. § 3.1010 (b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010 (a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b).




ORDER

The appeal is dismissed due to the Veteran's death.




____________________________________________
G.A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


